I agree with the majority that the Liquor Control Act does not authorize a seizure of property in connection with the mere inspection of a place of business. See Section 4301.10 (6), Revised Code. However, the question is whether the admission of the illegally seized evidence and the testimony was prejudicial error.
The proceedings before the commission are civil and administrative, concerned only with the suspension or revocation of a license to do business. It is not a criminal proceeding and, therefore, not subject to criminal law doctrines. The exclusionary rule applicable to evidence illegally obtained does not apply in such a proceeding. The acts of the agents here may subject them to criminal and civil liability, but they do not operate to warrant the exclusion of evidence which is relevant, competent and material to the issues presented.
I agree also that it was an unfortunate impropriety to attach information on the appellant's previous history to the record. I sincerely hope that the Liquor Board does not review and consider such information prior to making determinations on the merits. *Page 150